Name: Commission Implementing Regulation (EU) NoÃ 726/2011 of 25Ã July 2011 amending Implementing Regulation (EU) NoÃ 543/2011 as regards the trigger levels for additional duties on apples
 Type: Implementing Regulation
 Subject Matter: plant product;  agricultural policy;  EU finance;  trade
 Date Published: nan

 26.7.2011 EN Official Journal of the European Union L 194/25 COMMISSION IMPLEMENTING REGULATION (EU) No 726/2011 of 25 July 2011 amending Implementing Regulation (EU) No 543/2011 as regards the trigger levels for additional duties on apples THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 143(b) in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 543/2011 of 7 June 2011 laying down detailed rules for the application of Council Regulation (EC) No 1234/2007 in respect of the fruit and vegetables and processed fruit and vegetables sectors (2) provides for surveillance of imports of the products listed in Annex XVII thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of applying Article 5(4) of the Agreement on Agriculture (4) concluded as part of the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2008, 2009 and 2010, the trigger levels for additional duties on apples should be adjusted. (3) Implementing Regulation (EU) No 543/2011 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex XVIII to Implementing Regulation (EC) No 543/2011 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 157, 15.6.2011, p. 1. (3) OJ L 253, 11.10.1993, p. 1. (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX XVIII ADDITIONAL IMPORT DUTIES: TITLE IV, CHAPTER I, SECTION 2 Without prejudice to the rules governing the interpretation of the Combined Nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they stand at the time of the adoption of this Regulation. Order number CN code Description Period of application Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes From 1 October to 31 May 481 625 78.0020 From 1 June to 30 September 44 251 78.0065 0707 00 05 Cucumbers From 1 May to 31 October 31 289 78.0075 1 November to 30 April 26 583 78.0085 0709 90 80 Globe artichokes From 1 November to 30 June 17 258 78.0100 0709 90 70 Courgettes From 1 January to 31 December 57 955 78.0110 0805 10 20 Oranges From 1 December to 31 May 368 535 78.0120 0805 20 10 Clementines From 1 November to end of February 175 110 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids From 1 November to end of February 115 625 78.0155 0805 50 10 Lemons From 1 June to 31 December 346 366 78.0160 From 1 January to 31 May 88 090 78.0170 0806 10 10 Table grapes From 21 July to 20 November 80 588 78.0175 0808 10 80 Apples From 1 January to 31 August 700 556 78.0180 From 1 September to 31 December 65 039 78.0220 0808 20 50 Pears 1 January to 30 April 229 646 78.0235 From 1 July to 31 December 35 541 78.0250 0809 10 00 Apricots From 1 June to 31 July 5 794 78.0265 0809 20 95 Cherries, other than sour cherries From 21 May to 10 August 30 783 78.0270 0809 30 Peaches, including nectarines From 11 June to 30 September 5 613 78.0280 0809 40 05 Plums From 11 June to 30 September 10 293